DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-3 in the reply filed on 01/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.
The restriction has been made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2008/0095970) in view of Abe et al. (WO 2016/072093) [translated and referenced via US 2017/0197378] and Besselievre et al. (US 2014/0252263)
Regarding Claim 1, Takashima teaches a heat insulator (Abstract) comprising a thermal insulator of nonwoven PET fabric (Paragraph 0204; Claim 4 of Takashima), where a plurality of through holes in an internal region in a plan view (Fig. 6), where a first protective sheet is disposed on one surface and a second protective sheet is disposed on the other surface of the thermal insulator (Fig. 6, Items 22). Takashima teaches the first and second protective sheets are joined at the periphery of the thermal insulator and through the inside the through holes (Fig. 6).  
Takashima does not specifically teach the insulator includes a xerogel within the PET fabric.
Abe teaches a thermal insulating material that can be laminated comprising PET fibers and xerogel, where the xerogel is within the nonwoven fabric (Abstract; Claim 1 of Abe; Paragraph 0020) Besselievre also teaches PET fibers and xerogel together to form an insulating composite. (Abstract; Paragraph 0074). Besselievre teaches xerogel composites have improved performance and more economical over conventional insulating materials. (Paragraph 0005-0006)
Thus, as Abe and Besselievre teaches xerogel-loaded PET nonwovens offer improved insulation performance, it would have been obvious to one with ordinary skill in the art to add xerogel within the internal spaces of the PET fabric of Takashima for improved thermal insulation performance. 
Regarding Claim 3,
Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Takashima, Abe, and Besselievre as applied in Claim 1, in further view of Tenra et al. (US 2011/0030894)
Regarding Claim 2, Takashima teaches the protective sheets can be various materials comprising protective surface layers, gas barrier layers and heat sealable layers. (Paragraph 0090). Tenra teaches an insulation sheet with insulator layer and two protective sheets. (Abstract; Fig. 41). Tenra teaches a variety of different suitable materials for use as protective, gas barrier, or heal seal layers. (Paragraph 0070-0072). Thus, it would have been obvious to one with ordinary skill in the art to use the various different materials taught by Tenra in Takashima, including different materials throughout the protective sheets, as Tenra teaches the materials for the same purpose, protective sheets for insulating sheets. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Michael Zhang/Primary Examiner, Art Unit 1781